NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
   Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
   opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
   prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
   official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: June 22, 2022


                       S22A0550. MOBLEY v. THE STATE.


      ELLINGTON, Justice.

      A Walton County jury found Jerome Mobley guilty of breaking

into his estranged wife’s home, in violation of a condition of pretrial

bond, and shooting and killing her in the presence of the couple’s

children. 1 Mobley contends that a jury instruction on voluntary


      1 The shooting death of Katelyn Mobley occurred on April 18, 2018. On
June 29, 2018, a Walton County grand jury indicted Jerome Mobley for malice
murder (Count 1), felony murder predicated on aggravated assault (Count 2),
aggravated assault (Count 3), cruelty to children in the first degree (Counts 4
and 5), aggravated stalking (Count 6), burglary in the first degree (Count 7),
and possession of a firearm during the commission of a felony (Count 8). At a
trial that ended on December 5, 2018, the jury found Mobley guilty on all
counts. The trial court sentenced Mobley to serve life in prison without the
possibility of parole on Count 1 and to prison terms of 20 years each on Counts
4 and 5, 10 years on Count 6, 20 years on Count 7, and 5 years on Count 8, for
an aggregate sentence of life without parole plus 75 years. Count 2 was vacated
by operation of law, and Count 3 merged with Count 1 for purposes of
sentencing. Mobley filed a timely motion for a new trial, which he amended on
February 21, 2021. The trial court conducted a hearing on the motion on June
3, 2021. The trial court denied the motion for new trial on December 2, 2021.
Mobley filed a timely notice of appeal. The case was docketed in this Court to
the April 2022 term and submitted for a decision on the briefs.
manslaughter was warranted by at least slight evidence of sudden

provocation and that the trial court therefore erred in failing to give

the instruction he requested. Because a voluntary manslaughter

instruction was not warranted by the evidence, as explained below,

we affirm.

     Pertinent to Mobley’s argument on appeal, the evidence

presented at trial showed the following. At 12:12 a.m. on January

16, 2018, Katelyn Mobley called 911 and reported that her husband,

from whom she was separated, had forced himself into her home and

taken their nine-year-old daughter and eight-year-old son outside to

his truck. She told the dispatcher that Mobley had been very abusive

throughout their marriage, that he had threatened her over the

phone before showing up to her house, and that he had told her that

“he would haunt [her] for the rest of [her] life.” While Katelyn was

on the phone with the dispatcher, Mobley sent their daughter back

into the house to get his pistol that was in Katelyn’s possession, and

he threatened to knock out the windows if Katelyn did not give him

the gun. When sheriff’s deputies arrived, Mobley attempted to flee

                                  2
with his son still in his truck, but officers took Mobley into custody.

      As a condition of being released on bond in connection with

charges based on the January 16 incident, Mobley agreed to have no

contact with Katelyn or their children. This no-contact condition

included direct and indirect contact via third parties, as well as e-

mail, text, phone calls, and other correspondence. Over the next

three months, Mobley repeatedly violated this condition with texts,

phone calls, and Facebook messages asking to see the children. In

her responses, Katelyn often expressed her fear of Mobley and her

expectation that he would kill her. 2

      At 6:46 a.m. on April 18, 2018, the Mobleys’ daughter called

911 and reported that her father had broken in and shot her mother

with “a long gun.” Rebecca Barnett, an expert forensic interviewer,

interviewed the Mobleys’ daughter and son later that morning. The



      2 The State introduced a large number of texts and Facebook messages
the two exchanged following their separation. In August 2017, after a series of
messages in which Katelyn said that she believed Mobley would kill her, she
sent one that said, in part, “All you do is pick on people who can’t defend
themselves. You are a f**king bully. You might kill me, but at least I won’t
have to live in hell and torture any more. You will kill me, but g**damn it, I
will die brave and not cowering in a f**king corner.”
                                      3
interview recordings were played at trial. The Mobleys’ daughter

told the interviewer that she was in bed that morning when she

heard “a window break open, . . . thought it was just something on

the TV[,]” and then went back to sleep. She woke up again when she

heard a gunshot. She woke up her brother, and the children hid

behind the open door to his bedroom. The daughter thought she

heard two or three shots fired in the living room, and she later saw

two shell cases lying in the living room where she heard the shots

being fired. When the shooting stopped, the children went out into

the living room, and the daughter saw Mobley run out the side entry

door off the dining room. In the living room, the daughter saw her

mother, who had been shot, fall to the ground. Katelyn told her

daughter to “call 911 right now,” and then she stopped breathing.

When the daughter looked for Katelyn’s purse to get her phone, the

daughter saw blood beside Katelyn’s bed. The daughter also saw

broken glass on the floor near the side entry door, and the glass part

of the door was broken.

     The Mobleys’ son told the interviewer that he woke up that

                                  4
morning, hearing a sound like fireworks or “like a .22 going off” and

smelling an odor like fireworks. The son saw Mobley run out of

Katelyn’s room holding “his old 12-gauge” that Mobley and the son

had previously used to go hunting. The son saw Katelyn fall to the

floor in the living room. The son told the interviewer that Mobley

“wanted revenge and he got it” because Katelyn “made him go to

jail.”

         Investigators found damage to the side entry door. Broken

glass was scattered outside the door. They also saw broken glass

inside on the dining room floor near a broken plastic window-insert

frame. Katelyn lay dead in the living room near the door to the main

bedroom. The bedroom doorframe was split above the strike plate,

consistent with the door having been kicked or forced open.

Investigators found a bullet hole through the bedroom door; a .38-

caliber six-shot revolver, containing five spent cartridge cases and

one damaged complete cartridge, near the threshold from the living

room into the main bedroom; and bullets and bullet fragments,

bullet holes, and ricochet marks in several places in the ceiling,

                                  5
walls, floor, and furniture in the living room and main bedroom.

Investigators saw evidence of two shotgun blasts: one hit Katelyn on

the side of her arm, and one hit the back wall of the main bedroom.

Investigators also found two spent shotgun cartridge cases on the

living room floor, and multiple pellets of buckshot in and around

Katelyn’s bed. A firearms examiner determined that the shotgun

cartridge cases found in Katelyn’s living room had been fired from

the shotgun that was in Mobley’s possession when he was arrested

two days after the shooting and that the bullets found at the crime

scene had been fired from the revolver found near Katelyn’s body.

Mobley was arrested two days after the shooting; at that time he had

a bullet in his leg.

     Mobley testified as follows. In July 2017, after ten “volatile”

years of marriage in which he and Katelyn “argued a lot,” the couple

separated. They shared custody of their children informally, without

a court order. They communicated by Facebook messaging and by

cell phone. For the next few months after the January 2018 incident

that led to the no-contact bond conditions, Mobley continued to send

                                 6
Katelyn Facebook messages seeking time with their children. He

conceded that “she was essentially, over and over again, saying she

didn’t want anything to do with” him, “but[, because they] had

children,” and with “nothing in place for any visitation or anything

like that,” he felt that “[they] had to contact each other.” Mobley also

conceded that he “might have said” that he “would haunt [Katelyn]

for the rest of her life.”

     Mobley testified about the day he shot Katelyn as follows. On

the morning of April 18, 2018, Mobley had an appointment with his

attorney. Knowing that it would be a violation of the no-contact bond

provisions, he first drove to Katelyn’s house unannounced to see his

children before they left for school. He knocked on the front door,

Katelyn answered the door, wrapped in a sheet or towel, and he

“stepped foot in the house.” They argued; it became more “heated”;

Katelyn told Mobley to “get the f**k out of [her] house”; and Mobley

insisted, “[N]o, I am not going until I see my kids. . . . I am not

leaving. I am not leaving.” Katelyn went back into her bedroom and

closed the door. Their daughter “peeked her head out” from the

                                   7
children’s room, and he said, “[Y]’all get back in the room.” And

“after that is when [Mobley] got shot in the upper right thigh,”

through the closed bedroom door, with a handgun that he had given

Katelyn for protection. Mobley did not “remember [anything] after

getting shot” and could not “really tell . . . what happened after

that.” Asked how he felt when he got shot, Mobley testified, “I won’t

[ever] forget the smell of the gun smoke and blood.” He repeatedly

denied ever going into Katelyn’s bedroom. He remembered “going

toward the [dining room to the side entry] door” after being shot,

trying to get away from the house, “stumbling,” and falling. Mobley

went to his truck, “reached behind the seat,” where he kept his

shotgun, and did not “remember much after that.” He testified, “A

lot of it is foggy. I cannot remember great details. I can remember

bits and pieces of stuff.” Specifically, he did not remember shooting

Katelyn. Mobley testified that he did not intend to shoot Katelyn

when he went to her house, but he “guess[ed]” that he developed the

intent to shoot her “after [he] got shot” by her.

     Mobley contends that the trial court erred by refusing his

                                   8
request for a jury instruction on voluntary manslaughter as a lesser

offense of murder. 3 Mobley points to the physical evidence showing

that Katelyn shot at him six times, “and one of [the shots] hit [him]

in the thigh — a very sensitive area of the body,” and to evidence

that this “volley of fire” was “preceded by arguments and [Katelyn’s]

refusal to let him in the home.” Mobley argues that “[b]eing shot

under these circumstances is sufficient provocation for a reasonable

person to react with a sudden, violent, and irresistible passion.”

      Voluntary manslaughter is the killing of another person under

circumstances that would otherwise be murder when the killer

      acts solely as the result of a sudden, violent, and
      irresistible passion resulting from serious provocation
      sufficient to excite such passion in a reasonable person;
      however, if there should have been an interval between
      the provocation and the killing sufficient for the voice of
      reason and humanity to be heard, of which the jury in all
      cases shall be the judge, the killing shall be attributed to
      deliberate revenge and be punished as murder.

OCGA § 16-5-2 (a). “A trial court is required to give a requested

charge on voluntary manslaughter if there is slight evidence of the


      3 Mobley also requested a jury instruction on justification, which the trial
court refused to give. Mobley does not challenge that ruling on appeal.
                                        9
elements of OCGA § 16-5-2 (a).” Hatney v. State, 308 Ga. 438, 441

(2) (841 SE2d 702) (2020). Furthermore, this Code section, in using

a “reasonable person” standard, “prescribe[s] an objective standard

for determining when a defendant is entitled to a charge on

voluntary manslaughter[.]” Partridge v. State, 256 Ga. 602, 603 (4)

(351 SE2d 635) (1987). “Whether the defendant presented any

evidence of provocation sufficient to excite the passions of a

reasonable person is a question of law.” Davenport v. State, 311 Ga.

667, 672 (3) (859 SE2d 52) (2021).

     Here, the evidence did not support a jury instruction on

voluntary manslaughter as a lesser offense of murder for two

reasons. First, Mobley did not identify any evidence supporting an

inference that Katelyn’s allegedly provocative conduct, shooting him

through the bedroom door, actually engendered in him a sudden,

violent, and irresistible passion. Although there is evidence,

including Mobley’s testimony and some of the physical evidence,

that supports an inference that Katelyn shot him through the

bedroom door, that evidence, without more, does not support any

                                10
particular inference about Mobley’s state of mind after being shot.

Neither of the Mobleys’ children stated during their forensic

interviews that they observed Mobley’s reaction to being shot. And

Mobley did not testify that he was provoked, angry, or inflamed by

being shot by Katelyn — only that he could not remember what

happened after she shot him. Cf. Scott v. State, 291 Ga. 156, 157-158

(2) (728 SE2d 238) (2012) (Where the defendant testified that he

“lost it” and started shooting when, during a confrontation about the

victim’s molestation of the defendant’s niece, the victim taunted the

defendant, “the slight evidence necessary to show provocation to

support a charge on voluntary manslaughter was present.”).

     Second, even if a jury could infer from the evidence that Mobley

was actually provoked into a sudden, violent, and irresistible

passion by being shot by Katelyn after they argued and she refused

to let him into her home to see their children, Katelyn’s conduct

would not be sufficient to excite such a passion in a reasonable

person. Even accepting as true Mobley’s testimony that he did not

break into Katelyn’s home, he knew that he had entered her home

                                 11
without permission and in violation of a no-contact court order, and

he ignored her demand that he leave. Under such circumstances a

reasonable person would not be provoked by the victim’s use of force

in defense of self and habitation. See Johnson v. State, ___ Ga. ___,

___ (Case No. S22A0025, decided May 17, 2022) (A shooting victim’s

“physical[] resist[ance against the defendant’s] unlawful act . . . is

not   the   type of   provocation     which   demands   a   voluntary

manslaughter charge.” (citation and punctuation omitted)); Ros v.

State, 279 Ga. 604, 608 (6) (619 SE2d 644) (2005) (“[T]he victim’s

behavior in defending himself from [an] unprovoked attack” did not

constitute “the evidence of passion or provocation needed to

authorize a charge on voluntary manslaughter.”); Nance v. State,

272 Ga. 217, 221 (3) (526 SE2d 560) (2000) (“[A] voluntary

manslaughter charge is not warranted when the only alleged

evidence of provocation is the victim resisting an armed robbery.”);

Turpin v. Christenson, 269 Ga. 226, 234 n.6 (12) (A) (497 SE2d 216)

224) (1998) (A voluntary manslaughter charge was not warranted

where “[t]he trial evidence and the available information showed

                                 12
that [the defendant] initiated an armed robbery by pointing a gun

at the victim, without provocation, and then killed the victim when

he resisted” the robbery.).

     Absent any evidence of a specific provocation at or close to the

time of the homicide that would generate in a reasonable person a

sudden and irresistible passion to kill, the trial court did not err in

declining   Mobley’s   request    for   a   voluntary   manslaughter

instruction. See Johnson, ___ Ga. at ___; Ros, 279 Ga. at 608 (6);

Nance, 272 Ga. at 221 (3).

     Judgment affirmed. All the Justices concur.




                                  13